Citation Nr: 0948699	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  09-29 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether the August 2004 rating decision which assigned an 
effective date of January 24, 2001, for the grant of a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU) should be revised based on 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from December 1950 to 
October 1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In that rating decision, the RO found 
that no clear and unmistakable error had been committed in an 
August 2004 rating decision in which an effective date of 
January 24, 2001, was assigned for the grant of a total 
disability rating based on individual unemployability.  

The RO had previously issued a rating decision, in September 
2006, which had denied the appellant's claim for an effective 
date earlier than January 24, 2001, for the grant of 
entitlement to TDIU.  The RO's denial was upheld in a Board 
decision issued in July 2007, which denied the appeal as a 
freestanding claim for an earlier effective date pursuant to 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Board's 
decision was appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a November 2008 memorandum 
decision, the Court vacated the Board's decision on the 
stated basis that the claim should have been dismissed, 
instead of denied, under the Rudd precedent.  The Court also 
dismissed the appellant's claim for an earlier effective 
date, stating that the proper way to assert error in the 
previous final decision would be a claim for CUE in the 
August 2004 rating, relating to the assignment of the 
effective date for the TDIU award.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Neither the appellant nor his attorney has advanced any 
contentions relating to any aspect of the August 2004 rating 
decision other than the assignment of the effective date for 
the grant of TDIU benefits.  See Andre v. Principi, 301 F.3d 
1354 (Fed. Cir. 2002) (holding that any claim of CUE must be 
pled with specificity).  Therefore, the claim on appeal is as 
listed on the first page, above.

FINDINGS OF FACT

1.  In November 1997, service connection was granted for a 
disability of the thoracic spine at T-11 and T-12 and a 10 
percent evaluation was assigned, effective October 12, 1954; 
the appellant received written notice of that rating decision 
in January 1998, and he failed to file a timely appeal 
therefrom.

2.  In January 1998, the appellant submitted a VA Form 21-
686c, Declaration of Status of Dependents, in which he stated 
his belief that he was 100 percent disabled.

3.  In February 1998, the RO sent the appellant a letter in 
which he was notified that, in order to pursue his claim for 
unemployability, he needed to complete the enclosed VA Form 
21-8940, Veteran's Application for Increased Compensation Due 
to Unemployability; no response was received from the 
appellant.

4.  On January 24, 2001, the RO received written 
communication from the appellant requesting higher ratings 
for service-connected back and shoulder disabilities.  In a 
May 2001 rating decision, the RO granted an increased rating 
of 30 percent for right shoulder disability and an increased 
rating of 20 percent for thoracic spine disability, each 
increased evaluation made effective from January 24, 2001.  
The appellant received written notice of the May 2001 rating 
decision that same month, and did not appeal the RO's 
decision.

7.  An effective date of January 24, 2001, for the grant of 
TDIU was assigned by an August 2004 rating decision; as 
above, no appeal was filed.  

8.  Prior to January 24, 2001, the combined evaluation for 
the appellant's service connected disabilities was 50 
percent.

9.  The unappealed August 2004 rating decision did not 
contain any error of fact or law in the assignment of January 
24, 2001, as the effective date for the grant of TDIU 
benefits which, when called to the attention of later 
reviewers, compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.


CONCLUSIONS OF LAW

1.  A timely notice of disagreement (NOD) as to the November 
1997 rating decision which assigned an initial evaluation of 
10 percent for the thoracic spine disability was not filed, 
and that decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.302(a) (2009).

2.  The appellant abandoned a claim of entitlement to TDIU 
that was filed in January 1998, when he failed to respond to 
the VA's February 1998 request for a completed VA Form 21-
8940, Veteran's Application for Increased Compensation Due to 
Unemployability.  38 C.F.R. § 3.158 (2009).

3.  A timely NOD with the May 2001 rating decision which 
assigned an increased evaluation of 20 percent for the 
thoracic spine disability and an increased evaluation of 30 
percent for the right shoulder disability, both effective 
January 24, 2001, was not filed, and the decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.302(a) (2009).

4.  A timely NOD with the August 2004 rating decision which 
assigned an effective date of January 24, 2001, for the grant 
of TDIU benefits was not filed, and the decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.302(a) (2009).

5.  There was no clear and unmistakable error in that portion 
of the August 2004 rating decision which assigned an 
effective date of January 24, 2001, for the grant of TDIU.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Duty to Assist

At the outset, the Board notes that The Veterans Claims 
Assistance Act of 2000 (VCAA) enhanced VA's duty to notify 
and assist claimants in substantiating their claims for VA 
benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 
3.326(a) (2009).

However, the VCAA and its implementing regulations are not 
applicable to CUE claims.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc); see also VAOPGCPREC 12-2001 at 
para. 7 (July 6, 2001) (VA does not have "a duty to 
develop" in CUE claims because "there is nothing further 
that could be developed").  As noted in Livesay, CUE claims 
are not conventional appeals but instead are requests for 
revision of previous decisions.  Claims based on CUE are 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A person alleging CUE is not 
pursuing a claim for benefits but is instead collaterally 
attacking a final decision.  Livesay, at 178-179.  Moreover, 
one alleging CUE has the burden of establishing such error on 
the basis of the evidence of record at the time of the 
challenged decision.  Id.

II.  Prior Procedural History

By way of explicating the lengthy procedural history in this 
case, the Board notes that, in a September 1995 decision, the 
Board denied the Veteran's claim for service connection of a 
neurological disorder of the right upper extremity, as well 
as his claims of entitlement to an evaluation in excess of 20 
percent for the right shoulder disability and an extension of 
a temporary total rating under 38 C.F.R. § 4.30.  The Court, 
in a June 1997 decision, dismissed the right shoulder 
increased rating claim and limited the appeal to the 
remaining two claims.  Those two remaining claims were 
remanded by the Court.  

The Board thereafter again denied the service connection 
claim and the 38 C.F.R. § 4.30 claim, and the Court upheld 
the Board in a decision issued in March 2000; judgment was 
entered by the Court in August 2000.  The Veteran continued 
his appeal to a higher court and, in April 2001, the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
dismissed the appeal as to those two claims.  

Nonetheless, the Court construed a June 2001 written 
statement from the appellant to be a motion for remand in 
light of the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), which had been enacted prior to the Board's 
decision..  In September 2001, VA agreed that a remand was 
needed pursuant to the VCAA.  

Thereafter, in an August 2002 Board decision, the 38 C.F.R. 
§ 4.30 claim was denied.  The appellant's motion for 
reconsideration of that decision was denied by the Board in 
November 2002, and he did not appeal that denial to the 
Court.  

In February 2003, the Board issued a decision in which the 
appellant's claim for service connection for ulnar neuropathy 
of the right upper extremity was granted.  The grant was 
implemented via an RO rating decision issued in March 2003; 
the RO assigned an initial evaluation of 10 percent and an 
effective date for service connection of November 12, 1987.  
The initial evaluation was subsequently increased to 30 
percent, retroactively effective from November 12, 1987.

III.  CUE claim

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  A claim of CUE 
is a collateral attack on a final RO decision.  Smith v. 
Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  Previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  Where evidence establishes 
such an error, the prior decision will be reversed or 
amended.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105(a).

The Court has addressed the question of determining when a 
prior decision was a product of CUE.  In Russell v. Principi, 
3 Vet. App. 310 (1992), the Court propounded a three-pronged 
test to determine whether CUE was present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort of error that, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and (3) a determination that 
there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Id. at 313-14.  See also Bustos v. West, 179 F. 3d 1378 (Fed. 
Cir. 1999).  The Court has also stated that CUE is the type 
of error as to which reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made.  Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, a 
veteran must specifically indicate what the error is and that 
unless it is the type of error that, if true, would be CUE on 
its face, a veteran must provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an 
earlier diagnosis considered in a decision) and a dispute as 
to the evaluation of evidence (a disagreement as to how the 
facts were weighed or evaluated).  The Court has also held 
that allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error.  
Similarly, broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Fugo v. Brown, 
6 Vet. App. 40, 44 (1993).  In addition, the Court has held 
that a breach of its duty to assist cannot form a basis for a 
claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) 
(VA's breach of duty to assist caused an incomplete record 
but not an incorrect record).  When there is evidence both 
pro and con on the issue, it is impossible for a veteran to 
succeed in showing that the result would have been manifestly 
different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

To the extent that the appellant's arguments assert a failed 
duty to assist, it is noteworthy that the Federal Circuit has 
also held that a failure of the duty to assist cannot 
constitute CUE and that "grave procedural error" does not 
render a decision of VA non-final.  Cook v. Principi, 258 
F.3d 1311 (Fed. Cir. 2001).

In a rating decision issued in August 2004, the RO, in part, 
granted TDIU benefits to the appellant and assigned an 
effective date of January 24, 2001, for that award.  The 
appellant now contends that he became unable to work due to 
service-connected disability on January 28, 1993.  He and his 
attorney argue that the RO committed CUE in its assignment of 
the effective date for the grant of TDIU, because the proper 
effective date should have been January 28, 1993.

Under the laws and regulations extant at the time of the 
August 2004 decision and currently, the effective date of the 
award of an evaluation based on an original claim, a claim 
reopened after a final disallowance, or a claim for an 
increase will be the date of receipt of the claim or the date 
entitlement arose whichever is later, except as otherwise 
provided.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  Thus, if it is factually 
ascertainable that the disability increased within one year 
preceding the date of a claim for increase, the effective 
date of increased compensation will be the date the 
disability increased within that year.  If the evidence shows 
that the disability increased after the claim for increase is 
filed, the effective date of increased compensation will be 
the date after the claim was filed on which the increase in 
disability is shown.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits:  (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157.

As the RO assigned an effective date of January 24, 2001, for 
the TDIU evaluation, the initial inquiry concerns whether 
there was a claim for increased rating filed before the 
current effective date of the TDIU evaluation in January 
2001.  In Servello v. Derwinski, 3 Vet. App. 196 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim and pointed out that the 
applicable statutory and regulatory provisions, properly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications for 
claims, formal and informal, for increased benefits.  
38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 
3.155(a).  In addition, a veteran is not required to mention 
"unemployability."  See Gleicher v. Derwinski, 2 Vet. App. 
26 (1991) (reversing Board decision denying TDIU benefits 
where appellant had requested an increase in the assigned 70 
percent disability rating to 100 percent but had not 
specifically requested TDIU); Snow v. Derwinski, 1 Vet. App. 
417 (1991) (remanding matter to Board for consideration of 
TDIU claim where appellant had not raised it explicitly).

The Board will therefore review the history of the 
appellant's claim for TDIU.  As of January 28, 1993, he had 
been granted service connection for one disability - namely, 
arthritis of the right shoulder; a 20 percent evaluation was 
assigned for that disability, effective in July 1955.  In 
June 1997, the Court dismissed the appellant's claim for an 
evaluation in excess of 20 percent for the right shoulder 
disability.  

In November 1997, service connection was granted for a 
disability of the thoracic spine at T-11 and T-12; a 10 
percent evaluation was assigned, effective October 12, 1954.  
The appellant received written notice of that rating decision 
in January 1998, and he did not appeal the 10 percent initial 
evaluation.  Therefore, the rating decision issued in 
November 1997 is final, and no appropriate collateral attack 
of that rating decision has been initiated.

In January 1998, the appellant submitted a VA Form 21-686c, 
Declaration of Status of Dependents.  In that document, the 
appellant discussed unemployability and indicated that his 
service-connected disabilities had cost him his job in 
February 1993.  He said that he was no longer able to obtain 
work in his career field as an engineer or any job that 
required the task of writing.  The appellant stated his 
opinion that he was 100 percent disabled.

In response, the RO sent the appellant a letter, in February 
1998, in which he was requested to "complete and return the 
enclosed application" in order to pursue his claim for 
unemployability; VA Form 21-8940, Veteran's Application for 
Increased Compensation Due to Unemployability, was enclosed 
with the VA letter.  No response was received from the 
appellant at any time during the next year.  38 C.F.R. 
§ 3.158 states that where evidence requested in connection 
with an original claim, a claim for increase, or to reopen or 
for the purpose of determining continued entitlement is not 
furnished within one year after the date of request, the 
claim will be abandoned.  38 C.F.R. § 3.158.  After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  Id.  As the appellant never 
submitted a completed VA Form 21-8940 within one year of the 
February 26, 1998, request from the RO, the Board finds that 
the appellant's failure to respond constituted abandonment of 
his January 1998 informal claim for TDIU.  

In addition, there was no duty to inform the appellant of his 
appellate rights with respect to him abandoning his claim.  
In Hurd v. West, 13 Vet. App. 449 (2000), the Court held that 
an appellant had abandoned his claim pursuant to 38 C.F.R. 
§ 3.158 when he failed to respond within one year, and that 
VA had no obligation to notify him of his appellate rights.  
Any assertion that the Veteran was unaware of the abandonment 
provisions of 38 C.F.R. § 3.158, to include the one year he 
had in which to respond to the RO's request for evidence, 
will not shield him from the rule because he was necessarily 
charged with knowledge of the regulation.  Morris v. 
Derwinski, 1 Vet. App. 260 (1991) (abandonment pursuant to 
38 C.F.R. § 3.158(a) cannot be set aside or waived on grounds 
of alleged ignorance of regulatory requirements; citing Fed. 
Crop Ins. Corp v. Merrill, 332 U.S. 380, 384-85 (1947)).

The Board concludes that, under the law in effect in 2004, 
and currently, the effective date in this case cannot be 
earlier than the date on which the claim which was 
subsequently granted was received, January 24, 2001, even if, 
assuming arguendo, the evidence of record indicates 
unemployability of the appellant in 1993.  As stated above, 
where there is an abandoned claim, a veteran must file a new 
claim, and the effective date will not be earlier than the 
date of receipt of the new claim.  Sears v. Principi, 349 
F.3d 1326 (Fed. Cir. 2003).  

Thereafter, on January 24, 2001, the RO received written 
communication from the appellant.  In that letter, the 
appellant requested a reopening of his back and shoulder 
claims.  The RO treated this request as claims for increased 
ratings.  In a May 2001 rating decision, the RO granted an 
increased rating of 30 percent for the right shoulder 
disability and an increased rating of 20 percent for the 
thoracic spine disability; the effective date assigned for 
each increased evaluation was January 24, 2001.  The 
appellant received written notice of the May 2001 rating 
decision that same month, but he failed to file a timely 
appeal as to any aspect of the May 2001 rating decision 
within one year of the notice letter.  Therefore, the rating 
decision issued in May 2001 is final, and no appropriate 
collateral attack of that rating decision has been initiated.  
38 C.F.R. § 3.104.  Consequently, neither it nor any claim 
that precipitated it may be used as a basis for the 
assignment of an earlier effective date for the TDIU rating.

In February 2003, the Board granted the appellant's claim of 
entitlement to service connection for a neurological disorder 
of the right upper extremity.  In a March 2003 rating 
decision, the RO assigned a 10 percent evaluation for ulnar 
neuropathy of the right (major) upper extremity, effective 
from November 1987.  

In an August 2004 rating decision, the RO granted TDIU, 
effective from January 24, 2001.  The RO also assigned a 30 
percent evaluation for the right upper extremity, effective 
from November 1987.  As of June 1988, the appellant's 
combined evaluation was 50 percent.  As of January 24, 2001, 
his combined evaluation was 60 percent.

Total disability ratings for compensation based on individual 
unemployability may be assigned only where the schedular 
rating is less than total.  38 C.F.R. § 4.16(a).  The Court 
has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of a case:

(1) if an increase in disability occurs after the claim 
is filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  
38 C.F.R. §§ 3.155, 3.400(o)(2).

Applying the provisions of 38 C.F.R. § 3.400(o)(2) and in 
view of the evidence of record, the Board finds that the 
appellant's January 24, 2001, request for an increased 
evaluation, submitted in a letter, is an informal claim of 
entitlement to a total rating based on individual 
unemployability.  This was the date used by the RO as the 
effective date for the grant of TDIU.

Clearly, an evaluation in excess of 20 percent for the 
appellant's right shoulder disability was dismissed by the 
Court in June 1997.  Likewise, it is clear that an initial 
evaluation in excess of 10 percent was disallowed for the 
thoracic spine disability in the November 1997 rating 
decision.  Furthermore, there is no indication in the record 
that a report of examination or treatment would constitute a 
claim for increase following the January 1998 abandoned 
claim.  As per 38 C.F.R. § 3.158, after the expiration of one 
year, further action may not be taken unless a new 
application is made.  The next communication from the 
appellant relating to an increased claim was received on 
January 24, 2001.  Thus, because the appellant submitted his 
new claim for benefits in January 2001, the earliest date 
which may be assigned is January 24, 2001.  Nothing in the 
pertinent statute or regulations provides for any earlier 
date than that assigned by the RO.

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that such veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16.  
Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).

The Board notes that, between June 1, 1988, and January 23, 
2001, the appellant's combined rating for his service-
connected disabilities was 50 percent.  The Board also notes 
that the right shoulder, thoracic spine and right ulnar 
neuropathy conditions are considered a single disability 
because they originated from the same in-service etiology.  
The aforementioned requirement of a single disability with a 
rating of 60 percent or higher was not met in this case until 
the increased evaluations for the right shoulder and thoracic 
spine disabilities went into effect on January 24, 2001.  
Also, as noted above, the appellant did not appeal any aspect 
of the May 2001 rating action which promulgated those 
increased ratings.

The currently assigned effective date for the receipt of a 
TDIU claim is January 24, 2001, based upon the date on which 
the Veteran filed correspondence with the RO indicating he 
was seeking increased evaluations.  The RO's August 2004 
rating decision on appeal recognized that correspondence as 
an informal claim for TDIU benefits, and awarded a TDIU 
retroactively from that date.

Based upon application of the law governing assignment of 
effective dates, the currently-assigned January 24, 2001, 
effective date represents the earliest plausible beginning 
date of TDIU entitlement.  The appellant's January 2001 
correspondence with the RO constitutes the earliest 
recognizable date of claim.  Moreover, apart from the date of 
claim, the appellant did not meet the substantive 
requirements for TDIU any earlier.  The appellant first met 
the schedular rating criteria for TDIU benefits (60 percent 
evaluation for a single disability) on January 24, 2001.  

As noted above, since the appellant had abandoned his January 
1998 TDIU claim and never appealed the rating decision of May 
2001, under the regulations cited above, the effective date 
could be no earlier than January 24, 2000, one year before 
the date of claim.  See Hurd v. West, 13 Vet. App. 449 
(2000).  After careful review of the evidence of record, the 
Board finds no evidence of an earlier informal claim for an 
increased rating within the delimiting period.  The evidence 
of record does not contain any medical evidence dated between 
January 24, 2000, and January 24, 2001, indicating that the 
appellant would be entitled to any increased rating or to 
TDIU.  There were no VA treatment records demonstrating an 
informal claim for benefits dated between the abandoned 
January 1998 claim and January 24, 2001.  There were no 
private medical records relating to the appellant's service-
connected disabilities that were received during that same 
time-frame. 

The appellant therefore cannot obtain disability compensation 
for the year preceding the relevant date of claim, per 38 
C.F.R. § 3.400(o)(2), which permits an award of benefits one-
year before the date of claim if otherwise factually 
warranted.  The Board finds that the record does not contain 
any communication that may reasonably be construed as an 
informal claim within the year preceding the application for 
increased compensation in January 2001 to allow for an 
earlier effective date.  38 C.F.R. § 3.157.  Thus, the date 
of receipt of claim delimits an effective date of January 24, 
2001.  See 38 C.F.R. § 3.400(o)(1).  The applicable laws and 
regulations which specify the procedures to assign effective 
dates by themselves clearly correspond to the present January 
24, 2001, effective date.  

In filing a CUE claim and thereby formulating a collateral 
attack upon the finality of the August 2004 rating decision, 
the appellant seeks to establish the reversal of that 
decisional outcome, i.e., a grant of an earlier effective 
date.  He premises the contention of CUE on the argument that 
the RO failed to properly apply 38 C.F.R. § 3.400(o)(1) to 
the facts of the case.

On the basis of the above, the current effective date of 
January 24, 2001, for the grant of TDIU benefits represents 
the earliest such date that is available under the law, 
including when accounting for the appellant's allegation of 
CUE in the August 2004 rating decision.  The Board has duly 
considered the appellant's allegations in this matter, and 
the law and regulations governing the assignment of effective 
dates are binding as to the outcome of this claim.  
38 U.S.C.A. § 7104(c).

The Board has closely reviewed the August 2004 rating 
decision and its underlying reasons and bases to ascertain 
whether there was any adjudicative error committed that 
constituted CUE, and finds that this was not the case.  The 
appellant's contention that the RO essentially misapplied the 
principles pertaining to the assignment of effective dates is 
an argument that the RO did not properly apply pertinent law 
and regulations.  There is no corresponding assertion that 
the complete facts were not before the case adjudicator.  In 
fact, in an April 2009 written statement, the appellant's 
attorney stated that the appellant did not assert that the 
correct facts were not before VA in August 2004.  
Consequently, the operative question is whether the RO 
correctly determined the effective date for the grant of TDIU 
benefits as defined under the applicable law.  In reaching 
this determination, as stated, the inquiry is limited to that 
evidence which was on file at the time of the August 2004 
rating decision.

There is no basis to find upon analysis of the factual record 
that the August 2001 rating decision was clearly flawed or 
undebatably erroneous in concluding that the proper effective 
date for the grant of TDIU was January 24, 2001.  In 
reviewing the treatment history, the purpose is not to re-
weigh the relevant facts, since a disagreement as to how that 
was accomplished is not grounds for CUE.  Instead, it is 
sufficient to note that there was no manifest or obvious 
error in how the relevant law was applied, and thus the 
decision in question was not clearly erroneous. 

Lastly, there is no evidence that the doctrine of resolving 
reasonable doubt in favor of the Veteran was not applied, or 
was improperly applied, at the time of the rating decision in 
question.  Moreover, that doctrine can never be applicable in 
a determination of CUE, because there must be a finding that 
an error either undebatably exists or there was no error 
within the meaning of 38 C.F.R. § 3.105(a).  Russell v. 
Principi, 3 Vet. App. at 314.

In view of the foregoing, the Board finds that the August 
2004 rating decision was not a product of CUE, because it 
represented a reasoned application of the known facts to the 
law then in existence.  As a result, the assignment of an 
effective date of January 24, 2001, for the Veteran's TDIU 
rating was proper.  The claim for reversal or amendment of 
the August 2004 rating decision, on the basis of CUE as to 
the proper effective date for the grant of TDIU benefits, is 
therefore denied.


ORDER

Entitlement to an effective date earlier than January 24, 
2001, for the grant of TDIU benefits based upon CUE in the 
unappealed August 2004 rating decision is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


